Title: To James Madison from John G. Jackson, 9 December 1821
From: Jackson, John G.
To: Madison, James


                
                    Dear Sir,
                    Clarksburg December 9th. 1821
                
                Ever since your retirement from the chief executive magistracy of the Union, I have indulged a constant desire to commence a correspondence with you. At first for a season I thought it prudent to defer the expression of this desire, because I imagined it would be a work of much labor to you to give in your retreat a final arrangement to the voluminous papers, connected with your great, & arduous official functions. And since the time has elapsed, which a due allowance for that employment would seem to indicate as sufficient, I have felt further restraint in the fear that I might be exacting a favor from your kindness, to which, as nothing I could communicate would furnish the least equivalent, you must necessarily feel

some reluctance. I now only venture to address you because I believe that the period has arrived when a publication of the debates &c of the federal Convention, which you are known to possess in manuscript, is demanded by a regard to justice & expediency. May I therefore respectfully solicit you to give them to the public? It is not a mere inordinate curiosity that excites me to desire it—nor yet the belief that your reputation as a politician requires any vindication. The meagre journal of the Convention, & the notes of Chief Justice Yates which have been printed; have excited a laudable curiosity, & interest, common to all your friends, to know the real facts. If however I err in the opinion I entertain, & any thing may exist of which I am ignorant, rendering their publicity clearly improper, I would not be understood as desiring that the considerations they suggest should be disregarded. If indeed you did propose to infuse more vigor, & strength into the national Government than it possesses, I will frankly own that an attentive observation of its progress for more than twenty years, has convinced me, (contrary to my first impressions) that the Union has more to fear from inadequacy of power in the head, & anarchy in the members, than from every other danger combined. I appeal to the history of the late War, for proofs of the correctness of this opinion. They are too recent, & striking to require enumeration. The paralysis of the operations of the government—the enormous expenditure of public treasure—& the extent of individual, & national misfortune produced by the infamous practices of a faction in some of the States; have taught a lesson never to be forgotten.
                It is some time since I heard of you & Mrs. Madison. I hope you both enjoy good health. In my family we have been visited in the past six months with great & distressing sickness. Our most lovely child Madisonia six years old, & an infant son nine months old fell victims to it. We have surviving a Daughter Sophia eight years old, & a Son James four years old. Mary is now at home, she is well, & is quite large. Mrs. Jackson & her unite in sending their affectionate regards to Mrs. Madison. Please present me to her respectfully, & believe me to be with great Regard your mo. obt. Servt.
                
                    JG Jackson
                
            